--------------------------------------------------------------------------------

Exhibit 10.1

 
 
 
 
2005 ROWAN COMPANIES, INC. 
 
 
LONG-TERM INCENTIVE PLAN 
 
 


 

--------------------------------------------------------------------------------


 
 
2005 ROWAN COMPANIES, INC. 
LONG-TERM INCENTIVE PLAN 
 
Table of Contents 
 
 
ARTICLE I INTRODUCTION
 
 
 
1
 
 
 
1.1
 
 
Purpose
 
 
 
1
 
 
 
1.2
 
 
 
Definitions
 
 
 
1
 
 
 
1.3
 
 
 
Shares Subject to this Plan-Limitations-Adjustments
 
 
 
4
 
 
 
1.4
 
 
 
Administration of this Plan
 
 
 
5
 
 
 
1.5
 
 
 
Granting of Awards to Participants
 
 
 
6
 
 
 
1.6
 
 
 
Leave of Absence
 
 
 
6
 
 
 
1.7
 
 
 
Term of Plan
 
 
 
6
 
 
 
1.8
 
 
 
Amendment and Discontinuance of this Plan
 
 
 
6
 
 
ARTICLE II NON-QUALIFIED OPTIONS
 
 
 
6
 
 
 
2.1
 
 
 
Eligibility
 
 
 
6
 
 
 
2.2
 
 
 
Exercise Price
 
 
 
6
 
 
 
2.3
 
 
 
Terms and Conditions of Non-Qualified Options
 
 
 
7
 
 
 
2.4
 
 
 
Option Repricing
 
 
 
8
 
 
 
2.5
 
 
 
Vesting
 
 
 
8
 
 
ARTICLE III INCENTIVE OPTIONS
 
 
 
8
 
 
 
3.1
 
 
 
Eligibility
 
 
 
8
 
 
 
3.2
 
 
 
Exercise Price
 
 
 
8
 
 
 
3.3
 
 
 
Dollar Limitation
 
 
 
8
 
 
 
3.4
 
 
 
10% Stockholder
 
 
 
9
 
 
 
3.5
 
 
 
Incentive Options Not Transferable
 
 
 
9
 
 
 
3.6
 
 
 
Compliance with Code Section 422
 
 
 
9
 
 
 
3.7
 
 
 
Limitations on Exercise
 
 
 
9
 
 
ARTICLE IV PURCHASED STOCK
 
 
 
9
 
 
 
4.1
 
 
 
Eligibility
 
 
 
9
 
 
 
4.2
 
 
 
Purchase Price
 
 
 
9
 
 
 
4.3
 
 
 
Payment of Purchase Price
 
 
 
9
 

 
i
 

--------------------------------------------------------------------------------


 
 
ARTICLE V BONUS STOCK
 
 
 
9
 
 
ARTICLE VI STOCK APPRECIATION RIGHTS AND RESTRICTED STOCK UNIT
 
 
 
10
 
 
 
6.1
 
 
 
Stock Appreciation Rights
 
 
 
10
 
 
 
6.2
 
 
 
Restricted Stock Units
 
 
 
10
 
 
ARTICLE VII RESTRICTED STOCK
 
 
 
10
 
 
 
7.1
 
 
 
Eligibility
 
 
 
10
 
 
 
7.2
 
 
 
Restrictions, Restricted Period and Vesting
 
 
 
11
 
 
 
7.3
 
 
 
Forfeiture of Restricted Stock
 
 
 
11
 
 
 
7.4
 
 
 
Delivery of Shares of Common Stock
 
 
 
11
 
 
ARTICLE VIII PERFORMANCE AWARDS
 
 
 
11
 
 
 
8.1
 
 
 
Performance Awards
 
 
 
11
 
 
 
8.2
 
 
 
Performance Goals
 
 
 
11
 
 
ARTICLE IX OTHER STOCK OR PERFORMANCE-BASED AWARDS
 
 
 
13
 
 
ARTICLE X CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS
 
 
 
13
 
 
 
10.1
 
 
 
Vesting and Other General Provisions
 
 
 
13
 
 
 
10.2
 
 
 
Stand-Alone, Additional, Tandem and Substitute Awards
 
 
 
14
 
 
 
10.3
 
 
 
Term of Awards
 
 
 
14
 
 
 
10.4
 
 
 
Form and Timing of Payment under Awards; Deferrals
 
 
 
14
 
 
 
10.5
 
 
 
Vested and Unvested Awards
 
 
 
14
 
 
 
10.6
 
 
 
Exemptions from Section 16(b) Liability
 
 
 
15
 
 
 
10.7
 
 
 
Securities Requirements
 
 
 
15
 
 
 
10.8
 
 
 
Transferability
 
 
 
15
 
 
 
10.9
 
 
 
Rights as a Stockholder
 
 
 
16
 
 
 
10.10
 
 
 
Listing and Registration of Shares of Common Stock
 
 
 
16
 
 
 
10.11
 
 
 
Termination of Employment, Death and Disability
 
 
 
16
 
 
 
10.12
 
 
 
Change in Control
 
 
 
16
 
 
ARTICLE XI WITHHOLDING FOR TAXES
 
 
 
17
 

 
ii
 

--------------------------------------------------------------------------------


 
 
ARTICLE XII MISCELLANEOUS
 
 
 
18
 
 
 
12.1
 
 
 
No Rights to Awards or Uniformity Among Awards
 
 
 
18
 
 
 
12.2
 
 
 
Conflicts with Plan
 
 
 
18
 
 
 
12.3
 
 
 
No Right to Employment
 
 
 
18
 
 
 
12.4
 
 
 
Governing Law
 
 
 
18
 
 
 
12.5
 
 
 
Gender, Tense and Headings
 
 
 
18
 
 
 
12.6
 
 
 
Severability
 
 
 
18
 
 
 
12.7
 
 
 
Other Laws
 
 
 
18
 
 
 
12.8
 
 
 
Stockholder Agreements
 
 
 
18
 
 
 
12.9
 
 
 
Funding
 
 
 
18
 
 
 
12.10
 
 
 
No Guarantee of Tax Consequences
 
 
 
18
 

 
iii
 

--------------------------------------------------------------------------------


 

 
 
2005 ROWAN COMPANIES, INC. 
 
 
LONG-TERM INCENTIVE PLAN 
 
 
ARTICLE I 
 
 
INTRODUCTION 
 
 
1.1 Purpose. This 2005 Rowan Companies, Inc. Long-Term Incentive Plan (as the
same may be amended from time to time, this “Plan”) is intended to promote the
interests of Rowan Companies, Inc., a Delaware corporation (the “Company”), and
its stockholders by encouraging Employees, Consultants and Non-Employee
Directors of the Company or its Affiliates (as defined below) to acquire or
increase their equity interests in the Company, thereby giving them an added
incentive to work toward the continued growth and success of the Company. The
Board of Directors of the Company (the “Board”) also contemplates that through
this Plan, the Company and its Affiliates will be better able to compete for the
services of the individuals needed for the continued growth and success of the
Company. The Plan provides for payment of various forms of incentive
compensation, and accordingly, is not intended to be a plan that is subject to
the Employee Retirement Income Security Act of 1974, as amended, and shall be
administered accordingly. This Plan replaces the Restated 1988 Nonqualified
Stock Option Plan as Amended and the 1998 Nonemployee Directors Stock Option
Plan (collectively the “Prior Plans”) with respect to Awards after the Effective
Date hereof.
 
 
1.2 Definitions. As used in this Plan, the following terms shall have the
meanings set forth below:
 
 
“Affiliate” means (i) any entity in which the Company, directly or indirectly,
owns 50% or more of the combined voting power, as determined by the Committee,
(ii) any “parent corporation” of the Company (as defined in section 424(e) of
the Code), (iii) any “subsidiary corporation” of any such parent corporation (as
defined in section 424(f) of the Code) of the Company and (iv) any trades or
businesses, whether or not incorporated which are members of a controlled group
or are under common control (as defined in Sections 414(b) or (c) of the Code)
with the Company.
 
 
“Awards” means, collectively, Options, Purchased Stock, Bonus Stock, Stock
Appreciation Rights, Restricted Stock Unit, Restricted Stock, Performance
Awards, or Other Stock or Performance-Based Awards.
 
 
“Board” has the meaning set forth in Section 1.1 of this Plan.
 
 
“Bonus Stock” means Common Stock described in Article V of this Plan.
 
 
“Change of Control” shall be deemed to have occurred upon any of the following
events:
 
 
(a) any “person” (as defined in Section 3(a)(9) of the Exchange Act, and as
modified in Section 13(d) and 14(d) of the Exchange Act) other than (i) the
Company or any of its subsidiaries, (ii) any employee benefit plan of the
Company or any of its subsidiaries, (iii) any Affiliate, (iv) a company owned,
directly or indirectly, by stockholders of the Company in substantially the same
proportions as their ownership of the Company or (v) an underwriter temporarily
holding securities pursuant to an offering of such securities (a “Person”),
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing more than 50%
of the shares of voting stock of the Company then outstanding;
 
 
(b) the consummation of any merger, organization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
entity, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;
 
 
1
 

--------------------------------------------------------------------------------


 
(c) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets;
 
 
(d) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or
 
 
(e) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election to the Board was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board.
 
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations thereunder.
 
 
“Committee” means the compensation committee of the Board, which shall consist
of not less than two (2) independent members of the Board, each of whom shall
qualify as a “non-employee director” (as that term is defined in Rule 16b-3 of
the General Rules and Regulations under the Exchange Act) appointed by and
serving at the pleasure of the Board to administer this Plan or, if none, the
independent members of the Board; provided, however, that with respect to any
Award granted to a Covered Employee which is intended to be “performance-based
compensation” as described in Section 162(m)(4)(C) of the Code, the Committee
shall consist solely of two (2) or more “outside directors” as described in
Section 162(m)(4)(C)(i) of the Code.
 
 
“Common Stock” means the common stock, $.125 par value per share, of the
Company.
 
 
“Company” has the meaning set forth in Section 1.1 of this Plan.
 
 
“Consultant” means any individual, other than a Director or an Employee, who
renders consulting or advisory services to the Company or an Affiliate, provided
that such services are not in connection with the offer or sale of securities in
a capital-raising transaction.
 
 
“Covered Employee” shall mean any of the Chief Executive Officer of the Company
and the four highest paid officers of the Company other than the Chief Executive
Officer, as described in Section 162(m)(3) of the Code.
 
 
“Director” means an individual who is a member of the Board.
 
 
“Disability” means the “Disability” of an Employee shall have occurred if he has
a mental or physical condition which totally and presumably permanently prevents
him from engaging in any substantial gainful employment with the Company or the
Company subsidiary or affiliate with which he was employed prior to inception of
his disability which (i) did not arise while engaged in or as a result of being
engaged in an illegal act or enterprise, (ii) did not result from chronic
alcoholism, addiction to narcotics or the use of illegal or unauthorized drugs
in any manner, (iii) did not result from service in the Armed Forces of the
United States which entitled the Employee to a Veteran’s Disability Pension, and
(iv) did not arise while employed by an employer other than the Company or a
Company subsidiary or affiliate of the Company. The existence of such Disability
must be certified by two duly licensed and practicing physicians selected,
respectively, by the Committee and by the Employee (or his representative). If
they fail to agree, a third physician shall be selected by the Committee, and
the determination of any two of such three physicians shall be final and
controlling on all interested parties. The determination of any such physicians
shall be evidenced by appropriate written certifications delivered to the
Committee. Notwithstanding the foregoing, the Committee may, in its discretion,
waive the requirement of certification of Disability by licensed physicians,
and, in lieu of
 
 
2
 

--------------------------------------------------------------------------------


 
such certification, rely on such other appropriate medical evidence of
Disability as is deemed satisfactory by the Committee. Determination of whether
such Disability exists shall be made as promptly as possible after the date such
Disability is claimed to have commenced. Determination of the date of
termination of employment by reason of Disability shall be based on such
evidence as the Committee may require and a determination by the Committee of
such date of termination shall be final and controlling on all interested
parties.
 
 
“Effective Date” means, with respect to this Plan, the date that this Plan is
(a) adopted by the Board and (b) approved by stockholders of the Company,
provided that such stockholder approval occurs not more than one (1) year prior
to or after the date of such adoption by the Board.
 
 
“Employee” means any employee of the Company or an Affiliate.
 
 
“Employment” includes any period in which a Participant is an Employee.
 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
 
“Fair Market Value” or “FMV Per Share” means, with respect to shares of Common
Stock, the fair market value of such shares determined in good faith by the
Committee, which may be conclusively deemed by the Committee to be the average
of the highest and lowest sales price (or, if applicable, the highest and lowest
reported bid price) of a share of Common Stock on the immediately preceding
trading date as reported in The Wall Street Journal (or other reporting service
approved by the Committee). If such shares are not publicly traded at the time a
determination of its fair market value is required to be made hereunder, the
determination of fair market value shall be made in good faith by the Committee
using any fair and reasonable means selected in the Committee’s discretion.
 
 
“Full Value Awards” shall mean any Award other than Options or Stock
Appreciation Rights.
 
 
“Incentive Option” means any Option that satisfies the requirements of Code
Section 422 and is granted pursuant to Article III of this Plan.
 
 
“Incumbent Board” has the meaning set forth in paragraph (e) of the definition
of “Change of Control” under this Section 1.2.
 
 
“Non-Employee Director” means a Director who is neither an Employee nor a
Consultant.
 
 
“Non-Employee Director Option” means an Option not intended to satisfy the
requirements of Code Section 422.
 
 
“Non-Qualified Option” means an Option not intended to satisfy the requirements
of Code Section 422 that is granted pursuant to Article II of this Plan.
 
 
“Option” means an option to acquire Common Stock granted pursuant to the
provisions of this Plan and includes either an Incentive Option or a
Non-Qualified Option, or both, as applicable.
 
 
“Option Expiration Date” means, with respect to an Option, the date determined
by the Committee, which shall not be more than ten (10) years after the date of
grant of such Option.
 
 
“Optionee” means a Participant who has received or will receive an Option.
 
 
“Other Stock or Performance-Based Award” means an award granted pursuant to
Article IX of this Plan that is not otherwise specifically provided for, the
value of which is based in whole or in part upon the value of a share of Common
Stock.
 
 
“Participant” means any Non-Employee Director, Employee or Consultant granted an
Award under this Plan.
 
 
“Performance Award” means an Award granted pursuant to Article III of this Plan,
that, if earned, shall be payable in shares of Common Stock, cash or any
combination thereof as determined by the Committee.
 
 
“Plan” has the meaning set forth in Section 1.1 of this Plan.
 
 
3
 

--------------------------------------------------------------------------------


 
“Prior Plans” means the Rowan Companies, Inc. Restated 1988 Nonqualified Stock
Option Plan as Amended and the Rowan Companies Inc. 1998 Nonemployee Directors
Stock Option Plan
 
 
“Purchased Stock” means a right to purchase Common Stock granted pursuant to
Article IV of this Plan.
 
 
“Restricted Period” means, with respect to an Award, the period established by
the Committee during which such Award either remains subject to forfeiture or is
not exercisable by the Participant.
 
 
“Restricted Stock” means one or more shares of Common Stock, prior to the lapse
of restrictions thereon, granted under Article VII of this Plan.
 
 
“Restricted Stock Unit” means an Award, granted pursuant to Article VI of this
Plan, of the right to receive (a) shares of Common Stock issued at the end of a
Restricted Period, (b) the Fair Market Value of shares of Common Stock paid in
cash at the end of a Restricted Period or (c) a combination of shares of Common
Stock and cash, as determined by the Committee, paid at the end of a Restricted
Period.
 
 
“Retirement” means “Retirement” by an Employee, which shall have occurred if:
 
 
(a) in the case of an Employee who is an employee of Rowan Companies, Inc. or an
employee of an Employing Company, as defined in the Rowan Pension Plan (the
“Rowan Plan”), the Employee: (1) has satisfied the requirements for normal
retirement pursuant to the rules of the Rowan Plan which, in terms of age, is a
minimum of 60 and (2) has requested and received authorization from the
administrative committee appointed by the Company’s Board of Directors to
administer the Rowan Plan to commence receiving pension benefits; or
 
 
(b) in the case of an Employee who is an employee of LeTourneau, Inc. or an
employee of an Employing Company, as defined in the LeTourneau Pension Plan (the
“LeTourneau Plan”), the Employee: (1) has satisfied the requirements for either
normal or late retirement pursuant to the rules of the LeTourneau Plan, (2) has
requested and received authorization from the administrative committee appointed
by the Board of Directors of LeTourneau, Inc. to administer the LeTourneau Plan
to commence receiving pension benefits, and (3) would have satisfied the
requirements for normal retirement pursuant to the rules of the Rowan Plan if he
or she was an employee of Rowan Companies, Inc. or an employee of an Employing
Company under the Rowan Plan.
 
 
Determination of the date of termination of employment by reason of Retirement
shall be based on such evidence as the Committee may require and a determination
by the Committee of such date of termination shall be final and controlling on
all interested parties.
 
 
“Securities Act” means the Securities Act of 1933, as amended.
 
 
“Spread” has the meaning set forth in Section 6.1(a) of this Plan.
 
 
“Stock Appreciation Rights” means an Award granted pursuant to Article VI of
this Plan.
 
 
1.3 Shares Subject to this Plan-Limitations-Adjustments. 
 
 
(a) Plan and Award Limitations. The maximum number of shares of Common Stock
that may be issued under this Plan shall be 3,400,000 shares. The maximum number
of shares that may be issued as Full Value Awards under the Plan shall be
1,700,000 shares. With respect to any Award of Options, Stock Appreciation
Rights or any other Award to any Employee that is intended to be a Performance
Award under Article VIII, the maximum number of shares of Common Stock issued or
reserved for issuance plus the maximum number of shares underlying or equal in
Fair Market Value to the cash received under any such Award that may be granted
to any one Participant in any one calendar year shall not exceed 500,000. The
maximum number of shares of Common Stock issued or reserved for issuance, plus
the maximum number of shares underlying or equal in Fair Market Value as of the
date of grant of any Award to Non-Employee Directors with respect to any
one-year term of such Non-employee Director shall not exceed 5,000. The maximum
number of shares of Common Stock issued under the Plan during its term to all
Non-Employee Directors shall not exceed
 
 
4
 

--------------------------------------------------------------------------------


 
250,000. The maximum number of shares of Common Stock that may be issued under
this Plan pursuant to Incentive Options shall be 1,000,000 shares.
 
 
(b) Adjustment of Limitations. In the event that the number of shares to be
delivered upon the exercise or payment of any award granted under the Plan or
the Prior Plans is reduced for any reason other than the withholding of shares
for the payment of taxes or exercise price, or in the event any award (or
portion thereof) granted under the Plan or the Prior Plans can no longer under
any circumstances be exercised or paid, the number of shares no longer subject
to such award shall thereupon be released from such award and shall thereafter
be available under this Plan for the grant of additional Awards including Full
Value Awards. Notwithstanding the foregoing, in the event that at any time after
the Effective Date the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of a merger, consolidation, recapitalization,
reclassification, stock split, stock dividend, combination of shares or the
like, the aggregate number and class of securities available, and each of the
limitations on Awards set forth above shall be ratably adjusted by the
Committee. Upon the occurrence of any of the events described in the immediately
preceding sentence, in order to ensure that after such event the shares of
Common Stock subject to this Plan and each Participant’s proportionate interest
remain substantially as before the occurrence of such event, the Committee
shall, in such manner as it may deem equitable, adjust (a) the number of shares
of Common Stock with respect to which Awards may be granted, (b) the number of
shares of Common Stock subject to outstanding Awards and (c) the grant or
exercise price with respect to an Award. Such adjustment in an outstanding
Option shall be made (i) without change in the total price applicable to the
Option or any unexercised portion of the Option (except for any change in the
aggregate price resulting from rounding-off of share quantities or prices) and
(ii) with any necessary corresponding adjustment in exercise price per share.
The Committee’s determinations shall be final, binding and conclusive with
respect to the Company and all other interested persons.
 
 
(c) Share Counting and Forfeitures. In the event the number of shares to be
delivered upon the exercise or payment of any Award granted under this Plan is
reduced for any reason other than the withholding of shares for the payment of
taxes or exercise price, or in the event any Award (or portion thereof) granted
under this Plan can no longer under any circumstances be exercised or paid, the
number of shares no longer subject to such Award shall thereupon be released
from such Award and shall thereafter be available under this Plan for the grant
of additional Awards. Shares that cease to be subject to an Award because of the
exercise of the Award, or the vesting of a Restricted Stock Award or similar
Award, shall no longer be subject to or available for any further grant under
this Plan. Shares issued pursuant to this Plan (x) may be treasury shares,
authorized but unissued shares or, if applicable, shares acquired in the open
market and (y) shall be fully paid and nonassessable. No fractional shares shall
be issued under this Plan. Payment for any fractional shares that would
otherwise be issuable hereunder in the absence of the immediately preceding
sentence shall be made in cash.
 
 
1.4 Administration of this Plan. 
 
 
(a) Committee, Meetings, Rule Making and Interpretations. The Plan shall be
administered by the Committee. Subject to the provisions of this Plan, the
Committee shall (i) interpret this Plan and all Awards under this Plan, (ii)
make, amend and rescind such rules as it deems necessary for the proper
administration of this Plan, (iii) make all other determinations necessary or
advisable for the administration of this Plan and (iv) correct any defect or
supply any omission or reconcile any inconsistency in this Plan or in any Award
under this Plan in the manner and to the extent that the Committee deems
desirable to effectuate this Plan. Any action taken or determination made by the
Committee pursuant to this or any other provision of this Plan shall be final,
binding and conclusive on all affected persons, including, without limitation,
the Company, any Affiliate, any grantee, holder or beneficiary of an Award, any
stockholder and any Employee, Consultant or Non-Employee Director. No member of
the Board or the Committee shall be liable for any action or determination made
in good faith with respect to this Plan or any Award granted hereunder, and the
members of the Board and the Committee shall be entitled to indemnification and
reimbursement by the Company and
 
 
5
 

--------------------------------------------------------------------------------


 
its Affiliates in respect of any claim, loss, damage or expense (including legal
fees) arising therefrom to the fullest extent permitted by law.
 
 
1.5 Granting of Awards to Participants. The Committee shall have the authority
to grant, prior to the expiration date of this Plan, Awards to such Employees,
Consultants and Non-Employee Directors as may be selected by it, subject to the
terms and conditions set forth in this Plan. In selecting the persons to receive
Awards, including the type and size of the Award, the Committee may consider the
contribution the recipient has made and/or may make to the growth of the Company
or its Affiliates and any other factors that it may deem relevant. No member of
the Committee shall vote or act upon any matter relating solely to himself.
Grants of Awards to members of the Committee must be ratified by the Board. In
no event shall any Employee, Consultant or Non-Employee Director, nor his legal
representatives, heirs, legatees or distributees have any right to participate
in this Plan, except to such extent, if any, as permitted under this Plan and as
the Committee may determine.
 
 
1.6 Leave of Absence. If an employee is on military, sick leave or other bona
fide leave of absence, such person shall be considered an “Employee” for
purposes of an outstanding Award during the period of such leave, provided that
it does not exceed ninety (90) days (or such longer period as may be determined
by the Committee in its sole discretion), or, if longer, so long as the person’s
right to reemployment is guaranteed either by statute or by contract. If the
period of leave exceeds ninety (90) days (or such longer period as may be
determined by the Committee in its sole discretion), the employment relationship
shall be deemed to have terminated on the ninety-first (91st) day (or the first
(1st) day immediately following any period of leave in excess of ninety (90)
days as approved by the Committee) of such leave, unless the person’s right to
reemployment is guaranteed by statute or contract.
 
 
1.7 Term of Plan. If not sooner terminated under the provisions of Section 1.8,
this Plan shall terminate upon, and no further Awards shall be made, after the
tenth (10th) anniversary of the Effective Date.
 
 
1.8 Amendment and Discontinuance of this Plan. The Board may amend, suspend or
terminate this Plan at any time without prior notice to or consent of any
person; provided, however, that subject to Section 10.12, no amendment,
suspension or termination of this Plan may, without the consent of the holder of
an Award, terminate such Award or adversely affect such person’s rights with
respect to such Award in any material respect; and provided further that no
amendment shall be effective prior to its approval by the stockholders of the
Company, to the extent such approval is required by applicable legal
requirements or the requirements of any securities market or exchange on which
the Company’s stock is then listed. Notwithstanding the foregoing, the Board may
amend this Plan in such manner as it deems necessary in order to permit Awards
to meet the requirements of the Code or other applicable laws, or to prevent
adverse tax consequences to the Participants.
 
 
ARTICLE II 
 
 
NON-QUALIFIED OPTIONS 
 
 
2.1 Eligibility. The Committee may grant Non-Qualified Options to purchase
shares of Common Stock to any Employee, Consultant or Non-Employee Director.
Each Non-Qualified Option granted under this Plan shall be evidenced by a
written agreement between the Company and the individual to whom such
Non-Qualified Option is granted in such form as the Committee shall provide.
 
 
2.2 Exercise Price. The exercise price to be paid for each share of Common Stock
deliverable upon exercise of each Non-Qualified Option granted under this
Article II shall not be less than one hundred percent (100%) of the FMV Per
Share on the date of grant of such Non-Qualified Option. The exercise price for
each Non-Qualified Option granted under this Article II shall be subject to
adjustment as provided in Section 2.3(f) of this Plan.
 
 
6
 

--------------------------------------------------------------------------------


 
2.3 Terms and Conditions of Non-Qualified Options. Non-Qualified Options shall
be in such form as the Committee may from time to time approve, shall be subject
to the following terms and conditions and may contain such additional terms and
conditions (including, but not limited to conditions of vesting or exercise of
the Options), not inconsistent with the Plan, as the Committee shall deem
desirable:
 
 
(a) Option Period and Conditions and Limitations on Exercise. No Non-Qualified
Option shall be exercisable later than the Option Expiration Date. To the extent
not prohibited by other provisions of this Plan, each Non-Qualified Option shall
be exercisable at such time or times as the Committee, in its discretion, may
determine at the time such Non-Qualified Option is granted.
 
 
(b) Manner of Exercise. In order to exercise a Non-Qualified Option, the person
or persons entitled to exercise such Non-Qualified Option shall deliver to the
Company payment in full for (i) the shares being purchased and (ii) unless other
arrangements have been made with the Committee, any required withholding taxes.
The payment of the exercise price for each Non-Qualified Option shall either be
(x) in cash or by check payable and acceptable to the Company, (y) with the
consent of the Committee, which consent may be granted or withheld in the
Committee’s sole discretion, by tendering to the Company shares of Common Stock
having an aggregate Fair Market Value as of the date of exercise that is not
greater than the full exercise price for the shares with respect to which the
Non-Qualified Option is being exercised and by paying any remaining amount of
the exercise price as provided in (x) above or (z) with the consent of the
Committee, which may be granted or withheld in the Committee’s sole discretion,
and upon compliance with such instructions as the Committee may specify, at the
person’s written request, the Company may deliver certificates for the shares of
Common Stock for which the Non-Qualified Option is being exercised to a broker
for sale on behalf of the person, provided that the person has irrevocably
instructed such broker to remit directly to the Company on the person’s behalf
from the proceeds of such sale the full amount of the exercise price, plus all
required withholding taxes. In the event that the person elects to make payment
as allowed under clause (y) above, the Committee may, upon confirming that the
Optionee owns the number of shares being tendered, authorize the issuance of a
new certificate for the number of shares being acquired pursuant to the exercise
of the Non-Qualified Option, less the number of shares being tendered upon the
exercise and return to the person (or not require surrender of) the certificate
for the shares being tendered upon the exercise. If the Committee so requires,
such person or persons shall also deliver a written representation that all
shares being purchased are being acquired for investment and not with a view to,
or for resale in connection with, any distribution of such shares.
 
 
(c) Alternative Payment for Stock. Subject to the consent of the Committee,
which may be granted or withheld in the Committee’s sole discretion and at the
election of the Participant, payment of the exercise price or withholding may be
made, in whole or in part, with shares of Common Stock with respect to which the
Option is being exercised. If payment is to be made in such manner, then the
Participant shall deliver to the Company a notice of exercise as to the number
of shares of Common Stock to be issued to the Participant as well as the number
of shares of Common Stock to be retained by the Company in payment. In such
case, the notice of exercise shall include (A) a statement (i) directing the
Company to retain the number of shares from the exercise of the Options the Fair
Market Value (as of the date of delivery of such notice) of which is equal to
the portion of the exercise price and/or withholding with respect to which the
Participant intends to make payment, and (ii) confirming the aggregate number of
shares to be delivered to the Participant; and (B) such additional payment in
cash or shares as shall be necessary, when added to the consideration paid with
shares subject to the Option, to pay the exercise price and withholding in full
for all such shares. If the Company is required to withhold on account of any
federal, state or local tax imposed as a result of an exercise of an Option with
previously issued stock or by retention of optioned shares under this Section,
the Common Stock surrendered or retained shall include an additional number of
shares whose Fair Market Value equals the amount thus required to be withheld at
the applicable minimum statutory rate.
 
 
(d) Proceeds. The proceeds received from the sale of shares of Common Stock
pursuant to exercise of Non-Qualified Options exercised under this Plan will be
used for general corporate purposes.
 
 
7
 

--------------------------------------------------------------------------------


 
(e) Non-Qualified Options not Transferable. Except as provided below, no
Non-Qualified Option granted hereunder shall be transferable other than by (i)
will or by the laws of descent and distribution or (ii) pursuant to a domestic
relations order, and during the lifetime of the Participant to whom any such
Non-Qualified Option is granted, it shall be exercisable only by the Participant
(or his guardian). The Committee may, in its discretion, provide in an Option
Agreement or otherwise that any Non-Qualified Option may be transferred in whole
or in part. Any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of, or to subject to execution, attachment or similar process, any
Non-Qualified Option granted hereunder, or any right thereunder, contrary to the
provisions hereof, shall be void and ineffective, shall give no right to the
purported transferee and shall, at the sole discretion of the Committee, result
in forfeiture of the Non-Qualified Option with respect to the shares involved in
such attempt. Any Non-Qualified Option that is transferred in accordance with
the provisions of this Section 2.3(e)may only be exercised by the person or
persons who acquire a proprietary interest in the Non-Qualified Options pursuant
to the transfer.
 
 
(f) Adjustment of Non-Qualified Options. In the event that at any time after the
Effective Date the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of merger, consolidation, recapitalization, reclassification,
stock split, stock dividend, combination of shares or the like, the Committee
shall make appropriate and equitable adjustments to all Non-Qualified Options
then outstanding as provided in Section 1.3.
 
 
(g) Listing and Registration of Shares. Each Non-Qualified Option shall be
subject to the requirement that if at any time the Committee determines, in its
discretion, that the listing, registration or qualification of the shares
subject to such Non-Qualified Option under any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, is necessary or desirable as a condition of, or in connection with, the
issuance or purchase of shares thereunder, such Non-Qualified Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained and the same shall have
been free of any conditions not acceptable to the Committee.
 
 
2.4 Option Repricing. With stockholder approval only, the Committee, in its
absolute discretion, may grant to holders of outstanding Non-Qualified Options,
in exchange for the surrender and cancellation of such Non-Qualified Options,
new Non-Qualified Options having exercise prices lower (or higher with any
required consent) than the exercise price provided in the Non-Qualified Options
so surrendered and canceled and containing such other terms and conditions as
the Committee may deem appropriate.
 
 
2.5 Vesting. See Section 10.11 of this Plan for provisions on vesting in
connection with termination of Employment or service. Also, see Section 10.12 of
this Plan relating to vesting in connection with a Change of Control.
 
 
ARTICLE III 
 
 
INCENTIVE OPTIONS 
 
 
The terms specified in this Article III shall be applicable to all Incentive
Options. Except as modified by the provisions of this Article III, all of the
provisions of Article II shall be applicable to Incentive Options. Options which
are specifically designated as Non-Qualified Options shall not be subject to the
terms of this Article III.
 
 
3.1 Eligibility. Incentive Options may only be granted to Employees of a
“corporation” within the meaning of Code section 7701(a)(3).
 
 
3.2 Exercise Price. Subject to Section 3.4, the exercise price per share shall
not be less than one hundred percent (100%) of the FMV Per Share on the date of
grant of the Incentive Option.
 
 
3.3 Dollar Limitation. The aggregate Fair Market Value (determined as of the
respective date or dates of grant) of shares of Common Stock for which one or
more Options granted to any Employee under this Plan (or any other option plan
of the Company or any Affiliate which is a parent or subsidiary as defined in
Code
 
 
8
 

--------------------------------------------------------------------------------


 
Sections 424(e) or (f), as applicable) may for the first time become exercisable
as Incentive Options during any one (1) calendar year shall not exceed the sum
of $100,000. To the extent the Employee holds two (2) or more such Options which
become exercisable for the first time in the same calendar year, the foregoing
limitation on the exercisability of such Options as Incentive Options shall be
applied on the basis of the order in which such Options are granted.
 
 
3.4 10% Stockholder. If any Employee to whom an Incentive Option is granted owns
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or any “parent corporation” of the
Company (as defined in Section 424(e) of the Code) or any “subsidiary
corporation” of the Company (as defined in Section 424(f) of the Code), then the
exercise price per share under such Incentive Option shall not be less than one
hundred ten percent (110%) of the FMV Per Share on the date of grant, and the
Option term shall not exceed five (5) years measured from the date of grant. For
purposes of the immediately preceding sentence, the attribution rules under
Section 424(d) of the Code shall apply for purposes of determining an Employee’s
ownership.
 
 
3.5 Incentive Options Not Transferable. No Incentive Option granted hereunder
(a) shall be transferable other than by will or by the laws of descent and
distribution and (b) except as permitted in regulations or other guidance issued
under Section 422 of the Code, shall be exercisable during the Optionee’s
lifetime by any person other than the Optionee (or his guardian).
 
 
3.6 Compliance with Code Section 422. All Options that are intended to be
Incentive Options described in Code Section 422 shall be designated as such in
the Option grant and in all respects shall be issued in compliance with Code
Section 422.
 
 
3.7 Limitations on Exercise. No Incentive Option shall be exercisable more than
three (3) months after the Optionee ceases to be an Employee for any reason
other than death or Disability, or more than one (1) year after the Optionee
ceases to be an Employee due to death or Disability.
 
 
ARTICLE IV 
 
 
PURCHASED STOCK 
 
 
4.1 Eligibility. The Committee shall have the authority to sell shares of Common
Stock to such Employees, Consultants and Non-Employee Directors as may be
selected by it, on such terms and conditions as it may establish, subject to the
further provisions of this Article IV. Each issuance of Common Stock under this
Article IV shall be evidenced by an agreement, which shall be subject to
applicable provisions of this Plan and to such other provisions not inconsistent
with this Plan as the Committee may approve for the particular sale transaction.
 
 
4.2 Purchase Price. The price per share of Common Stock to be purchased by a
Participant under this Article IV shall be determined in the sole discretion of
the Committee, and may be less than, but shall not be greater than the FMV Per
Share at the time of purchase.
 
 
4.3 Payment of Purchase Price. Payment of the purchase price of Purchased Stock
under this Article IV shall be made in full in cash.
 
 
ARTICLE V 
 
 
BONUS STOCK 
 
 
The Committee may, from time to time and subject to the provisions of this Plan,
grant shares of Bonus Stock to Employees, Consultants and Non-Employee
Directors. Such grants of Bonus Stock shall be in consideration of performance
of services by the Participant without additional consideration, except as may
be required by the Committee or pursuant to Section 10.1. Bonus Stock shall be
shares of Common Stock that are not subject to a Restricted Period under Article
VII.
 
 
9
 

--------------------------------------------------------------------------------


 
 
 
ARTICLE VI 
 
 
STOCK APPRECIATION RIGHTS AND RESTRICTED STOCK UNIT 
 
 
6.1 Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Employees, Consultants and Non-Employee Directors on the
following terms and conditions:
 
 
(a) Right to Payment. A Stock Appreciation Right shall confer on the Participant
to whom it is granted, upon exercise thereof, a right to receive shares of
Common Stock, the value of which is equal to the excess of (i) the FMV Per Share
on the date of exercise over (ii) the FMV per share on the date of grant (such
excess, the “Spread”) with respect to a specified number of shares of Common
Stock. Notwithstanding the foregoing, the Committee may provide, in its sole
discretion, that the Spread covered by a Stock Appreciation Right may not exceed
a specified amount.
 
 
(b) Terms. The Committee shall determine at the date of grant the time or times
at which and the circumstances under which a Stock Appreciation Right may be
exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements), the method of exercise, whether or
not a Stock Appreciation Right shall be in tandem or in combination with any
other Award and any other terms and conditions of any Stock Appreciation Right.
 
 
6.2 Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Employees, Consultants and Non-Employee Directors, which are
rights to receive a specified number of shares of Common Stock or the Fair
Market Value of such Common Stock in cash at the end of a specified deferral
period, subject to the following terms and conditions:
 
 
(a) Award and Restrictions. Satisfaction of a Restricted Stock Unit shall occur
upon expiration of the deferral period specified for such Restricted Stock Units
by the Committee or, if permitted by the Committee, as elected by the
Participant; provided that such election by the Participant shall be made in the
calendar year before services are performed and is irrevocable. In addition,
Restricted Stock Units shall be subject to such restrictions (which may include
a risk of forfeiture), if any, as the Committee may impose in its sole
discretion, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including times based on achievement of
performance goals and/or future service requirements), separately or in
combination, as the Committee may determine in its sole discretion to be
appropriate or advisable for any Award.
 
 
(b) Forfeiture. Except as otherwise determined by the Committee or as may be set
forth in any Award, employment or other agreement pertaining to a Restricted
Stock Units, upon termination of Employment or services during the applicable
deferral period or portion thereof to which forfeiture conditions apply, all
Restricted Stock Units that are at that time subject to forfeiture shall be
forfeited; provided, however, that the Committee may provide, by rule or
regulation or in any Award agreement, or may determine in any individual case,
that restrictions or forfeiture conditions relating to Restricted Stock Units
shall be waived in whole or in part in the event of terminations resulting from
specified causes, and the Committee may in other cases which it determines
appropriate or advisable waive in whole or in part the forfeiture of Restricted
Stock Units.
 
 
(c) Performance Goals. To the extent the Committee determines that any Award
granted pursuant to this Article VI shall constitute performance-based
compensation for purposes of Section 162(m) of the Code, the grant or settlement
of the Award shall, in the Committee’s discretion, be subject to the achievement
of performance goals determined and applied in a manner consistent with Section
8.2.
 
 
ARTICLE VII 
 
 
RESTRICTED STOCK 
 
 
7.1 Eligibility. All Employees, Consultants and Non-Employee Directors shall be
eligible for grants of Restricted Stock.
 
 
10
 
 

--------------------------------------------------------------------------------




 

   
 
7.2
 
 
Restrictions, Restricted Period and Vesting.
 

 
(a) The Restricted Stock shall be subject to such forfeiture restrictions
(including, without limitation, limitations that qualify as a “substantial risk
of forfeiture” within the meaning given to that term under Section 83 of the
Code) and restrictions on transfer by the Participant and repurchase by the
Company as the Committee, in its sole discretion, shall determine. Prior to the
lapse of such restrictions, the Participant shall not be permitted to transfer
such shares. The Company shall have the right to repurchase or recover such
shares for the amount of cash paid therefor, if any, if (i) the Participant’s
Employment from or services to the Company or an Affiliate is terminated by the
Company or the Participant prior to the lapse of such restrictions or (ii) the
Restricted Stock is forfeited by the Participant pursuant to the terms of the
Award.
 
 
(b) Vesting. See Section 10.11 of this Plan for provisions on vesting in
connection with termination of Employment or service. Also, see Section 10.12 of
this Plan relating to vesting in connection with a Change of Control.
 
 
(c) Immediate Transfer Without Immediate Delivery of Restricted Stock. Each
certificate representing Restricted Stock awarded under this Plan shall be
registered in the name of the Participant and, during the Restricted Period,
shall be left on deposit with the Company, or in trust or escrow pursuant to an
agreement satisfactory to the Committee, along with a stock power endorsed in
blank until such time as the restrictions on transfer have lapsed. The grantee
of Restricted Stock shall have all the rights of a stockholder with respect to
such shares including the right to vote and the right to receive dividends or
other distributions paid or made with respect to such shares; provided, however,
that the Committee may in the Award restrict the Participant’s right to
dividends until the restrictions on the Restricted Stock lapse. Any certificate
or certificates representing shares of Restricted Stock shall bear a legend
substantially similar to the following:
 

       
 
The shares represented by this certificate have been issued pursuant to the
terms of the 2005 Rowan Companies, Inc. Long-Term Incentive Plan and may not be
sold, pledged, transferred, assigned or otherwise encumbered in any manner
except as is set forth in the terms of such award dated , 200 .
 
 

 
7.3 Forfeiture of Restricted Stock. If, for any reason, the restrictions imposed
by the Committee upon Restricted Stock are not satisfied at the end of the
Restricted Period, any Restricted Stock remaining subject to such restrictions
shall thereupon be forfeited by the Participant and reacquired by the Company.
 
 
7.4 Delivery of Shares of Common Stock. Pursuant to Section 10.5 of this Plan
and subject to the withholding requirements of Article XI of this Plan, at the
expiration of the Restricted Period, a stock certificate evidencing the
Restricted Stock (to the nearest full share) with respect to which the
Restricted Period has expired shall be delivered without charge to the
Participant, or his personal representative, free of all restrictions under this
Plan.
 
 
ARTICLE VIII 
 
 
PERFORMANCE AWARDS 
 
 
8.1 Performance Awards. The Committee may grant Performance Awards to Employees,
Consultants or Non-employee Directors based on performance criteria measured
over a period of not less than six (6) months and not more than ten (10) years.
The Committee may use such business criteria and other measures of performance
as it may deem appropriate in establishing any performance conditions, and may
exercise its discretion to increase the amounts payable under any Award subject
to performance conditions, except as limited under Section 8.2 in the case of a
Performance Award which is intended to meet the requirements of section 162(m)
of the Code.
 
 
8.2 Performance Goals. The grant and/or settlement of a Performance Award shall
be contingent upon terms set forth in this Section 8.2.
 
 
11
 

--------------------------------------------------------------------------------


 
(a) General. The performance goals for Performance Awards shall consist of one
or more business criteria and a targeted level or levels of performance with
respect to each of such criteria, as specified by the Committee. In the case of
any Award granted to an Employee, which is intended to meet the requirements of
the performance-based exception of section 162(m) of the Code performance goals
shall be designed to be objective and shall otherwise meet the requirements of
Section 162(m) of the Code and regulations thereunder (including Treasury
Regulations sec. 1.162-27 and successor regulations thereto), including the
requirement that the level or levels of performance targeted by the Committee
are such that the achievement of performance goals is “substantially uncertain”
at the time of grant. The Committee may determine that such Performance Awards
shall be granted and/or settled upon achievement of any one performance goal or
that two or more of the performance goals must be achieved as a condition to the
grant and/or settlement of such Performance Awards. Performance goals may differ
among Performance Awards granted to any one Participant or for Performance
Awards granted to different Participants.
 
 
(b) Business Criteria. With respect to any Performance Award granted to an
Employee which is intended to meet the requirements of the performance-based
exception of section 162(m) of the Code, one or more of the following business
criteria for the Company, on a consolidated basis, and/or for specified
subsidiaries, divisions, businesses, geographical units or individual employees
or service providers of the Company (except with respect to the total
stockholder return and earnings per share criteria), shall be used by the
Committee in establishing performance goals for Performance Awards granted to a
Participant: (i) earnings per share; (ii) price per share, (iii) revenues; (iv)
cash flow; (v) return on net assets; (vi) return on assets; (vii) return on
investment; (viii) return on equity; (ix) economic value added; (x) gross
margin; (xi) net income; (xii) pretax earnings; (xiii) pretax earnings before
interest, depreciation and amortization; (xiv) pretax operating earnings after
interest expense and before incentives, service fees, and extraordinary or
special items; (xv) operating income; (xvi) total stockholder return; (xvii)
debt reduction; (xviii) safety record; (xix) environmental compliance; and (xx)
budget compliance. Any of the above goals may be determined on an absolute or
relative basis or as compared to the performance of a published or special index
deemed applicable by the Committee including, but not limited to, the Standard &
Poor’s 500 Stock Index or components thereof or a group of comparable companies.
 
 
(c) Performance Period; Timing for Establishing Performance Goals. Achievement
of performance goals in respect of Performance Awards shall be measured over a
performance period of not less than six (6) months and not more than ten (10)
years, as specified by the Committee. Performance goals in the case of any Award
granted to a Participant shall be established not later than ninety (90) days
after the beginning of any performance period applicable to such Performance
Award, or at such other date as may be required or permitted for
“performance-based compensation” under Section 162(m) of the Code.
 
 
(d) Settlement of Performance Awards; Other Terms. After the end of each
performance period, the Committee shall determine the amount, if any, of
Performance Awards payable to each Participant based upon achievement of
business criteria over a performance period. The Committee may not exercise
discretion to increase any such amount payable in respect of a Performance Award
that is intended to comply with Section 162(m) of the Code. The Committee shall
specify the circumstances in which such Performance Awards shall be paid or
forfeited in the event of termination of Employment of the Participant prior to
the end of a performance period or settlement of Performance Awards.
 
 
(e) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award and the
achievement of performance goals relating to Performance Awards shall be made in
a written agreement or other document covering the Performance Award. The
Committee may not delegate any responsibility relating to such Performance
Awards.
 
 
(f) Status of Performance Awards under Section 162(m) of the Code. It is the
intent of the Company that Performance Awards granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Section 162(m) of the Code and regulations thereunder (including Treasury
Regulations sec. 1.162-27 and successor regulations thereto) shall constitute
“performance-based
 
 
12
 

--------------------------------------------------------------------------------


 
compensation” within the meaning of Section 162(m) of the Code and regulations
thereunder. Accordingly, the terms of this Section 8.2 shall be interpreted in a
manner consistent with Section 162(m) of the Code and regulations thereunder.
Notwithstanding the foregoing, because the Committee cannot determine with
certainty whether a given Participant will be a Covered Employee with respect to
a fiscal year that has not yet been completed, the term “Covered Employee” as
used herein shall mean any person designated by the Committee, at the time of
grant of a Performance Award, as likely to be a Covered Employee with respect to
that fiscal year. If any provision of this Plan as in effect on the date of
adoption or any agreements relating to Performance Awards that are intended to
comply with Section 162(m) of the Code does not comply or is inconsistent with
the requirements of Section 162(m) of the Code or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.
 
 
ARTICLE IX 
 
 
OTHER STOCK OR PERFORMANCE-BASED AWARDS 
 
 
The Committee is hereby authorized to grant to Employees, Non-Employee Directors
and Consultants, Other Stock or Performance-Based Awards, which shall consist of
a right which (a) is not an Award described in any other Article of this Plan
and (b) is denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, shares of Common Stock (including,
without limitation, units or securities convertible into shares of Common Stock)
or cash as deemed by the Committee to be consistent with the purposes of this
Plan. Subject to the terms of this Plan, the Committee shall determine the terms
and conditions of any such Other Stock or Performance-Based Awards, which shall
be contained in a written agreement or other document covering such Awards.
 
 
ARTICLE X 
 
 
CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS 
 
 
10.1 Vesting and Other General Provisions. Awards shall be evidenced by a
written agreement or other document and may be granted on the terms and
conditions set forth herein. In addition, the Committee may impose on any Award
or the exercise thereof, such additional terms and conditions, not inconsistent
with the provisions of this Plan, as the Committee shall determine, including
terms requiring forfeiture of Awards in the event of termination of Employment
by the Participant and terms permitting a Participant to make elections relating
to his or her Award which are not inconsistent with the Plan. Notwithstanding
the foregoing, except in the case of terminations of employment due to death,
Disability, Retirement, Change of Control or such other special circumstances as
the Committee in its sole discretion shall determine, any Full Value Award under
the Plan to an Employee shall not become 100% vested until such Employee has
been employed for at least three years from the date of grant. The preceding
sentence shall be construed to permit any such Award to vest ratably over such
three-year period and to be up to 25% vested immediately upon date of grant. The
foregoing vesting requirement shall not apply to (i) Awards to Non-employee
Directors or Consultants, (ii) Awards made to Employees not exceeding 5% of the
total shares available for Awards as of the Effective Date, or (iii) Awards made
contingent upon shareholder approval of the Plan which were authorized by the
Company’s Compensation Committee prior to the Effective Date. The terms,
conditions and/or restrictions contained in an Award may differ from the terms,
conditions and restrictions contained in any other Award. The Committee may
amend an Award; provided, however, that, subject to Section 10.12, no amendment
of an Award may, without the consent of the holder of the Award, adversely
affect such person’s rights with respect to such Award in any material respect.
Notwithstanding the foregoing, the Committee may amend any Award without the
consent of the holder if the Committee deems it necessary to avoid adverse tax
consequences to the holder under Code Section 409A. The Committee shall retain
full power and discretion to accelerate or waive, at any time, any term or
condition of an Award that is not mandatory under this Plan; provided, however,
that, subject to Section 10.12, the Committee shall not have discretion to
accelerate or waive any term or condition of an Award (i) if such discretion
would cause the Award to have adverse tax consequences
 
 
13
 
 

--------------------------------------------------------------------------------


 
to the Participant under 409A, or (ii) if the Award is intended to qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code and
such discretion would cause the Award not to so qualify. Except in cases in
which the Committee is authorized to require other forms of consideration under
this Plan, or to the extent other forms of consideration must be paid to satisfy
the requirements of the Delaware Corporation Law, no consideration other than
services may be required for the grant of any Award.
 
 
10.2 Stand-Alone, Additional, Tandem and Substitute Awards. Subject to Section
2.4 of this Plan, Awards granted under this Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate or any business entity to be acquired by the
Company or an Affiliate, or any other right of a Participant to receive payment
from the Company or any Affiliate. Such additional, tandem and substitute or
exchange Awards may be granted at any time. If an Award is granted in
substitution or exchange for another Award, the Committee shall require the
surrender of such other Award for cancellation in consideration for the grant of
the new Award. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Affiliate. Any such action contemplated under this Section 10.2 shall be
effective only to the extent that such action will not cause (a) the holder of
the Award to lose the protection of Section 16(b) of the Exchange Act and rules
and regulations promulgated thereunder or (b) any Award that is designed to
qualify payments thereunder as performance-based compensation as defined in
Section 162(m) of the Code to fail to qualify as such performance-based
compensation.
 
 
10.3 Term of Awards. The term or Restricted Period of each Award that is an
Option, Stock Appreciation Right, Restricted Stock Unit or Restricted Stock
shall be for such period as may be determined by the Committee; provided,
however, that in no event shall the term of any such Award exceed a period of
ten (10) years (or such shorter terms as may be required in respect of an
Incentive Stock Option under Section 422 of the Code).
 
 
10.4 Form and Timing of Payment under Awards; Deferrals. Subject to the terms of
this Plan and any applicable Award agreement, payments to be made by the Company
or an Affiliate upon the exercise of an Option or other Award or settlement of
an Award may be made in a single payment or transfer, in installments or on a
deferred basis. The settlement of any Award may, subject to any limitations set
forth in the Award agreement, be accelerated and cash paid in lieu of shares in
connection with such settlement, in the discretion of the Committee or upon
occurrence of one or more specified events; provided, however, that such
discretion may not be exercised by the Committee if the exercise of such
discretion would result in adverse tax consequences to the Participant under
section 409A of the Code. In the discretion of the Committee, Awards granted
pursuant to Article VIII of this Plan may be payable in cash or shares to the
extent permitted by the terms of the applicable Award agreement and the Plan.
Installment or deferred payments may be required by the Committee (subject to
Section 1.8 of this Plan, including the consent provisions thereof in the case
of any deferral of an outstanding Award not provided for in the original Award
agreement); provided, however, that no deferral shall be required or permitted
by the Committee if such deferral would result in adverse tax consequences to
the Participant under section 409A of the Code. Payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of amounts in respect
of installment or deferred payments denominated in shares. Any deferral shall
only be allowed as is provided in a separate deferred compensation plan adopted
by the Company. The Plan shall not constitute an “employee benefit plan” for
purposes of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended.
 
 
10.5 Vested and Unvested Awards. After the satisfaction of all of the terms and
conditions set by the Committee with respect to an Award granted to a
Participant pursuant to this Plan, the following shall be delivered to such
Participant: (a) with respect to an Award of Restricted Stock, a certificate,
without the legend set forth in Section 7.2(c), for the number of shares that
are no longer subject to such restrictions, terms and conditions; (b) with
respect to an Award of Restricted Stock Unit, to the extent not paid in cash, a
certificate for the number of shares equal to the number of shares of Common
Stock earned; and (c) with
 
 
14
 

--------------------------------------------------------------------------------


 
respect to an Award of Stock Appreciation Rights or Performance Awards, cash
and/or a certificate for the number of shares equal in value to the number of
Stock Appreciation Rights or amount of Performance Awards vested. The number of
shares of Common Stock which shall be issuable upon exercise of a Stock
Appreciation Right or earning of a Performance Award shall be determined by
dividing (1) by (2) where (1) is the number of shares of Common Stock as to
which the Stock Appreciation Right is exercised multiplied by the Spread or the
amount of Performance Award that is earned and payable, as applicable, and (2)
is the FMV Per Share of Common Stock on the date of exercise of the Stock
Appreciation Right or the date the Performance Award is earned and payable, as
applicable. Upon termination, resignation or removal of a Participant under
circumstances that do not cause such Participant to become fully vested, any
remaining unvested Options, shares of Restricted Stock, Restricted Stock Units,
Stock Appreciation Rights or Performance Awards, as the case may be, shall
either be forfeited back to the Company or, if appropriate under the terms of
the Award, shall continue to be subject to the restrictions, terms and
conditions set by the Committee with respect to such Award.
 
 
10.6 Exemptions from Section 16(b) Liability. It is the intent of the Company
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16(b) of
the Exchange Act pursuant to an applicable exemption (except for transactions
acknowledged by the Participant in writing to be non-exempt). Accordingly, if
any provision of this Plan or any Award agreement does not comply with the
requirements of Rule 16b-3 as then applicable to any such transaction, such
provision shall be construed or deemed amended to the extent necessary to
conform to the applicable requirements of Rule 16b-3 so that such Participant
shall avoid liability under Section 16(b) of the Exchange Act.
 
 
10.7 Securities Requirements. No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then-applicable
requirements imposed by federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction and by any stock
market or exchange upon which the Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the grantee to take any reasonable
action to meet such requirements. The Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of shares pursuant
to an Award to comply with any law or regulation described in the second
preceding sentence.
 
 
10.8 Transferability. 
 
 
(a) Non-Transferable Awards and Options. Except as may be otherwise provided by
the Committee in an Award agreement or otherwise, no Award and no right under
this Plan, contingent or otherwise, other than Purchased Stock, Bonus Stock or
Restricted Stock as to which restrictions have lapsed, will be (i) assignable,
saleable or otherwise transferable by a Participant except by will or by the
laws of descent and distribution or pursuant to a domestic relations order or
(ii) subject to any encumbrance, pledge or charge of any nature. No transfer by
will or by the laws of descent and distribution shall be effective to bind the
Company unless the Committee shall have been furnished with a copy of the
deceased Participant’s will or such other evidence as the Committee may deem
necessary to establish the validity of the transfer. Any attempted transfer in
violation of this Section 10.8(a) shall be void and ineffective for all
purposes.
 
 
(b) Ability to Exercise Rights. Except as otherwise specifically provided under
this Plan, only the Participant or his guardian (if the Participant becomes
Disabled), or in the event of his death, his legal representative or
beneficiary, may exercise Options, receive cash payments and deliveries of
shares or otherwise exercise rights under this Plan. The executor or
administrator of the Participant’s estate, or the person or persons to whom the
Participant’s rights under any Award will pass by will or the laws of descent
and distribution, shall be deemed to be the Participant’s beneficiary or
beneficiaries of the rights of the Participant hereunder and shall be entitled
to exercise such rights as are provided hereunder.
 
 
15
 

--------------------------------------------------------------------------------


 
10.9 Rights as a Stockholder. 
 
 
(a) No Stockholder Rights. Except as otherwise provided in Section 10.9(b), a
Participant who has received a grant of an Award or a transferee of such
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock until such person becomes the holder of record. Except as otherwise
provided in Section 10.9(b), no adjustment shall be made for dividends (ordinary
or extraordinary, whether in cash, securities or other property) or
distributions or other rights for which the record date is prior to the date
such stock certificate is issued.
 
 
(b) Holder of Restricted Stock. Unless otherwise approved by the Committee prior
to the grant of a Restricted Stock Award, a Participant who has received a grant
of Restricted Stock or a permitted transferee of such Participant shall not have
any rights of a stockholder until such time as a stock certificate has been
issued with respect to all, or a portion of, such Restricted Stock Award.
 
 
10.10 Listing and Registration of Shares of Common Stock. The Company, in its
discretion, may postpone the issuance and/or delivery of shares of Common Stock
upon any exercise of an Award until completion of such stock exchange listing,
registration or other qualification of such shares under any state and/or
federal law, rule or regulation as the Company may consider appropriate, and may
require any Participant to make such representations and furnish such
information as it may consider appropriate in connection with the issuance or
delivery of the shares in compliance with applicable laws, rules and
regulations.
 
 
10.11 Termination of Employment, Death and Disability. 
 
 
(a) Termination of Employment. Except as otherwise provided in (b) below, and
unless otherwise provided in the Award, if Employment of an Employee or service
of a Non-Employee Director or Consultant is terminated for any reason
whatsoever, any nonvested Award granted pursuant to this Plan outstanding at the
time of such termination and all rights thereunder shall wholly and completely
terminate and no further vesting shall occur, and the Employee, Consultant or
Non-Employee Director shall be entitled to exercise his or her rights with
respect to the portion of the Award vested as of the date of termination for a
period that shall end on the earlier of (i) the expiration date set forth in the
Award with respect to the vested portion of such Award or (ii) the date that
occurs six (6) months after such termination date (three (3) months after the
date of termination in the case of an Incentive Option).
 
 
(b) Continuation. Notwithstanding any other provision of this Plan, the
Committee, in its discretion, may provide for the acceleration of vesting upon
death, Disability or Retirement or for the continuation of any Award for such
period and upon such terms and conditions as are determined by the Committee in
the event that a Participant ceases to be an Employee, Consultant or
Non-Employee Director.
 
 
10.12 Change in Control. 
 
 
(a) Change in Control. Unless otherwise provided in the Award, in the event of a
Change in Control described in the definition of Change in Control under Section
1.2 of this Plan:
 

     
 
(i) the Committee may accelerate vesting and the time at which all Options and
Stock Appreciation Rights then outstanding may be exercised so that those types
of Awards may be exercised in full for a limited period of time on or before a
specified date fixed by the Committee, after which specified date all
unexercised Options and Stock Appreciation Rights and all rights of Participants
thereunder shall terminate, or the Committee may accelerate vesting and the time
at which Options and Stock Appreciation Rights may be exercised so that those
types of Awards may be exercised in full for their then remaining term;
 
     
 
(ii) the Committee may waive all restrictions and conditions of all Restricted
Stock and Restricted Stock Unit then outstanding with the result that those
types of Awards shall be deemed satisfied, and the Restriction Period or other
limitations on payment in full with respect thereto shall be deemed to have
 

 
16
 

--------------------------------------------------------------------------------




 

     
 
expired, as of the date of the Change in Control or such other date as may be
determined by the Committee; and
 
     
 
(iii) the Committee may determine to amend Performance Awards and Other Stock or
Performance-Based Awards, or substitute new Performance Awards and Other Stock
or Performance-Based Awards in consideration of cancellation of outstanding
Performance Awards and any Other Stock or Performance-Based Awards, in order to
ensure that such Awards shall become fully vested, deemed earned in full and
promptly paid to the Participants as of the date of the Change in Control or
such other date as may be determined by the Committee, without regard to payment
schedules and notwithstanding that the applicable performance cycle, retention
cycle or other restrictions and conditions shall not have been completed or
satisfied.
 

 
Notwithstanding the above provisions of this Section 10.12(a), the Committee
shall not be required to take any action described in the preceding provisions
of this Section 10.12(a), and any decision made by the Committee, in its sole
discretion, not to take some or all of the actions described in the preceding
provisions of this Section 10.12(a) shall be final, binding and conclusive with
respect to the Company, all Participants and all other interested persons.
 
 
(b) Right of Cash-Out. If approved by the Board prior to or within thirty (30)
days after such time as a Change in Control shall be deemed to have occurred,
the Board shall have the right for a forty-five (45) day period immediately
following the date that the Change in Control is deemed to have occurred to
require all, but not less than all, Participants to transfer and deliver to the
Company all Awards previously granted to the Participants in exchange for an
amount equal to the “cash value” (defined below) of the Awards. Such right shall
be exercised by written notice to all Participants. For purposes of this Section
10.12(b), the “cash value” of an Award shall equal the sum of (i) all cash to
which the Participant would be entitled upon settlement or exercise of any Award
which is not an Option and (ii) in the case of any Award that is an Option, the
excess of the “market value” (defined below) per share over the Option price, if
any, multiplied by the number of shares subject to such Award. For purposes of
the preceding sentence, “market value” per share shall mean the higher of (x)
the average of the Fair Market Value per share of Common Stock on each of the
five (5) trading days immediately following the date a Change in Control is
deemed to have occurred or (y) the highest price, if any, offered in connection
with the Change in Control. The amount payable to each Participant by the
Company pursuant to this Section 10.12(b) shall be paid in cash or by certified
check and shall be reduced by any taxes required to be withheld.
 
 
ARTICLE XI 
 
 
WITHHOLDING FOR TAXES 
 
 
Any issuance of Common Stock pursuant to the exercise of an Option or in payment
of any other Award under this Plan shall not be made until appropriate
arrangements satisfactory to the Company have been made for the payment of any
tax amounts (federal, state, local or other) that may be required to be withheld
or paid by the Company with respect thereto. Such arrangements may, at the
discretion of the Committee, include allowing the person to tender to the
Company shares of Common Stock owned by the person, or to request the Company to
withhold shares of Common Stock being acquired pursuant to the Award, whether
through the exercise of an Option or as a distribution pursuant to the Award,
which have an aggregate FMV Per Share as of the date of such withholding that is
not greater than the sum of all tax amounts to be withheld with respect thereto
at the minimum statutory rate, together with payment of any remaining portion of
such tax amounts in cash or by check payable and acceptable to the Company.
 
 
Notwithstanding the foregoing, if on the date of an event giving rise to a tax
withholding obligation on the part of the Company the person is an officer or
individual subject to Rule 16b-3, such person may direct that such tax
withholding be effectuated by the Company withholding the necessary number of
shares of Common Stock (at the minimum statutory tax rate) from such Award
payment or exercise.
 
 
17
 

--------------------------------------------------------------------------------




 
ARTICLE XII 
 
 
MISCELLANEOUS 
 
 
12.1 No Rights to Awards or Uniformity Among Awards. No Participant or other
person shall have any claim to be granted any Award; there is no obligation for
uniformity of treatment of Participants, or holders or beneficiaries of Awards;
and the terms and conditions of Awards need not be the same with respect to each
recipient.
 
 
12.2 Conflicts with Plan. In the event of any inconsistency or conflict between
the terms of this Plan and an Award, the terms of this Plan shall govern.
 
 
12.3 No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or any Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under this
Plan, unless otherwise expressly provided in this Plan or in any Award.
 
 
12.4 Governing Law. The validity, construction and effect of this Plan and any
rules and regulations relating to this Plan shall be determined in accordance
with applicable federal law and the laws of the State of Texas with venue in
Harris County, without regard to any principles of conflicts of law.
 
 
12.5 Gender, Tense and Headings. Whenever the context requires such, words of
the masculine gender used herein shall include the feminine and neuter, and
words used in the singular shall include the plural. Section headings as used
herein are inserted solely for convenience and reference and constitute no part
of this Plan.
 
 
12.6 Severability. If any provision of this Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or as to
any Participant or Award, or would disqualify this Plan or any Award under any
law deemed applicable by the Committee, such provision shall be construed or
deemed amended as necessary to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of this Plan or the Award, such provision shall
be stricken as to such jurisdiction, Participant or Award, and the remainder of
this Plan and any such Award shall remain in full force and effect.
 
 
12.7 Other Laws. The Committee may refuse to issue or transfer any shares or
other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such shares or such other
consideration might violate any applicable law.
 
 
12.8 Stockholder Agreements. The Committee may condition the grant, exercise or
payment of any Award upon such person entering into a stockholders’ or
repurchase agreement in such form as approved from time to time by the Board.
 
 
12.9 Funding. Except as provided under Article VII of this Plan, no provision of
this Plan shall require or permit the Company, for the purpose of satisfying any
obligations under this Plan, to purchase assets or place any assets in a trust
or other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company maintain separate bank accounts, books, records or
other evidence of the existence of a segregated or separately maintained or
administered fund for such purposes. Participants shall have no rights under
this Plan other than as unsecured general creditors of the Company, except that
insofar as they may have become entitled to payment of additional compensation
by performance of services, they shall have the same rights as other Employees,
Consultants or Non-Employee Directors under general law.
 
 
12.10 No Guarantee of Tax Consequences. Neither the Board, nor the Company nor
the Committee makes any commitment or guarantee that any federal, state or local
tax treatment will apply or be available to any person participating or eligible
to participate hereunder.
 
 
18
 

--------------------------------------------------------------------------------


